SHANNON, Judge.
Appellant brings this appeal from a summary final judgment entered against him in his suit against appellee on a guaranty agreement.
The alleged guaranty agreement was executed by appellee in conjunction with a conditional sales contract whereby appellant agreed to sell his yacht to one R. W. Smith. Smith defaulted, and appellant filed a complaint against him for replevin of the vessel. Appellant then filed the suit below. The trial court, on motion of appellee, entered the judgment here appealed on the ground that appellant’s suit violated the rule against splitting causes of action.
Fla.Stat., Sec. 46.08 (1965), F.S.A., which permits the joining of causes of action, also provides that “replevin and ejectment shall not be joined together nor with other causes of action.” Thus, appellant was proscribed by statute from joining his cause of action against Smith and his cause of action against appellee.
Accordingly, the summary final judgment here appealed is reversed and the cause remanded to the court below.
Reversed and remanded.
LILES, C. J., and PIERCE, J., concur.